Exhibit 10.3

 

EXECUTIVE SEVERANCE AGREEMENT

 

THIS EXECUTIVE SEVERANCE AGREEMENT dated April 15, 2009 (“Agreement”), by and
between HAWAIIAN AIRLINES, INC., a Hawaii corporation (the “Company”)
headquartered 3375 Koapaka St., Ste. G350, Honolulu, HI 96819, and DAVID J.
OSBORNE (the “Executive”), a Hawaii resident whose mailing address is 1200 Queen
Emma Street, Honolulu, Hawaii 96813.

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
Executive plays a critical role in the operations of the Company; and

 

WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued employment and dedication of the
Executive;

 

WHEREAS, Executive has an existing Executive Employment Agreement for a term of
two years dated April 5, 2005 and an effective date of May 23, 2005 (Attached as
Attachment A) that was subsequently modified by a letter dated February 12, 2007
extending its term an additional two years signed by Mark B. Dunkerley
(collectively “Prior Agreement”) which shall be terminated effective upon the
execution of, and superseded by, the Agreement;

 

NOW, THEREFORE, as an inducement for and in consideration of the Executive
remaining in its employ, the Company agrees that the Executive shall receive the
severance benefits and other consideration set forth in this Agreement in the
event the Executive’s employment with the Company is terminated under the
circumstances described below.

 

1.                                      Termination of Prior Agreement; Not an
Employment Contract.   In exchange for the good and valuable consideration
detailed below, the Executive agrees to terminate his Prior Agreement effective
immediately upon the full execution of this Agreement, and the Executive
acknowledges that this Agreement does not constitute a contract of employment or
impose on the Company any obligation to retain the Executive as an employee and
that this Agreement does not prevent the Executive from terminating his
employment. Executive understands and acknowledges that he is an
employee-at-will with an open term of employment and that either he or the
Company may terminate the employment relationship between them at any time and
for any reason.

 

2.                                      Compensation and Fringe Benefits.   The
termination of the Prior Agreement does not affect, however, Executive’s
reporting relationship to the President and CEO or any of his rights, which
shall continue unabated with respect to Executive’s base salary, performance
bonus, stock options, long term incentive plans, fringe benefits (including
without limitation travel benefits, business expenses, vacations, sick leave),
or his death or disability as stated in the Prior Agreement except to the extent
they have been completed or expired, or have subsequently been modified upon
agreement by Executive and the Company. Executive shall also be entitled in all
other respects to the benefits commensurate with his position as a senior
executive under Company policy as stated in the Summary of Executive Benefits
(attached as Attachment B). Additionally, the Company will pay up to $2,500.00
per month for Executive’s housing on Oahu subject to change upon periodic
review.

 

--------------------------------------------------------------------------------


 

3.                                      Severance Benefits Upon Termination
Without Cause.   In the event the employment of the Executive is terminated by
the Company for a reason other than for Cause (as defined below), then the
Executive shall be entitled to the following payments and benefits in exchange
for a valid release and waiver of all claims through the date of termination
that Executive may have at that time against the Company or related persons or
entities:

 

3.1                             The Company shall pay severance benefits to the
Executive within 30 days after the Termination Date (as defined below) a lump
sum payment (less applicable federal, state, and local taxes and other
withholdings required by law), equal to (i) twelve (12) months of his then
current base salary and (ii) his post-termination medical and dental premiums
for one year. Additionally, Executive will be paid the prorated value of any
Performance Bonus to which the Executive would have been entitled in the then
current year but for the termination.*

 

3.2                             The Executive agrees that after the Termination
Date, but prior to payment of the severance benefits specified above in
Section 3.1, he shall execute a release, based on the Company’s standard form
separation agreement and release, of any and all claims he may have against the
Company and its officers, employees, directors, parents and affiliates.
Executive understands and agrees that the payment of the severance benefits
called for by this Section 2 is contingent on his execution and delivery of the
previously described release of claims.

 

4.                                      Sole Remedy.   The payment to the
Executive of the amounts payable under Section 3.1 shall constitute the sole
remedy of the Executive in the event of a termination of the Executive’s
employment by the Company that results in payment of benefits under Section 3.

 

5.                                      Definitions.   For purposes of this
Agreement, the following terms shall have the following meanings:

 

5.1                               Cause.   “Cause” shall mean a good faith
finding by the Company of any of the following: (a) repeated neglect by
Executive of his employment duties, Executive’s repeated material lack of
diligence and attention in performing his employment duties, or Executive’s
repeated failure to implement or adhere to Company policies; (b) conduct of a
criminal nature that may have an adverse impact on the Company’s reputation in
the community; (c) fraudulent conduct in connection with the business affairs of
the Company, regardless of whether said conduct is designed to defraud the
Company or others; (d) conduct at any time or place which is detrimental to the
Company’s reputation and/or goodwill among its customers and/or the community;
(e) conduct in violation of the Company’s and/or its parent company’s corporate

 

--------------------------------------------------------------------------------

* Pro-rated bonus means an amount equal to the bonus the individual would have
received for the year in which the employment is terminated assuming that the
individual’s personal performance score had been rated as a ‘Met Expectations’
times the fraction of the year that the individual was employed by the Company.
The corporate performance portion of the bonus shall be based upon the Company’s
corporate performance score for the year of termination times the fraction of
such year that the individual was employed by the Company. Both the corporate
performance and the individual performance portions of the pro-rated bonus will
otherwise be calculated and paid at the same time (i.e. generally during the
first quarter of the year following the date of termination), be subject to the
same conditions (including EBITDAR conditions and clawback conditions) and be
paid in the same form of consideration (i.e., cash and/or equity) as the bonuses
are paid to other bonus eligible employees, except that, in the Compensation
Committee’s sole discretion, all of the bonus may be paid in cash in lieu of
equity

 

2

--------------------------------------------------------------------------------


 

compliance rules, practices, procedures and ethical guidelines; (f) material
violation of the Company’s House Rules, a copy of which has been provided to
Executive by the Company.

 

5.2                               Termination Date.   “Termination Date” shall
mean the Executive’s last day on the payroll of the Company.

 

6.                                      Miscellaneous.

 

6.1                               Notices.   Any notices delivered under this
Agreement shall be deemed duly delivered four (4) business days after it is sent
by registered or certified mail, return receipt requested, postage prepaid, or
one business day after it is sent for next-business day delivery via a reputable
nationwide overnight courier service, in each case to the address of the
recipient set forth in the introductory paragraph hereto. Either party may
change the address to which notices are to be delivered by giving notice of such
change to the other party. All notices to the Company shall also be addressed to
the attention of the President of the Company.

 

6.2                               Pronouns.   Whenever the context may require,
any pronouns used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular forms of nouns and pronouns shall
include the plural, and vice versa.

 

6.3                               Entire Agreement.   This Agreement constitutes
the entire agreement between the parties and supersedes all prior agreements and
understandings, whether written or oral, relating to the subject matter of this
Agreement.

 

6.4                               Amendment.   This Agreement may be amended or
modified only by a written instrument executed by both the Company and the
Executive.

 

6.5                               Governing Law.   This Agreement shall be
governed by and construed in accordance with the laws of the State of Hawaii.
Any action, suit or other legal arising under or relating to any provision of
this Agreement shall be commenced only in a court of the State of Hawaii (or, if
appropriate, a federal court located within the State of Hawaii), and the
Company and the Executive each consents to the jurisdiction of such a court. The
Company and the Executive each hereby irrevocably waive any right to a trial by
jury in any action, suit or other legal proceeding arising under or relating to
any provision of this Agreement.

 

6.6                               Successors and Assigns.   This Agreement shall
be binding upon and inure to the benefit of both parties and their respective
successors and assigns, including any corporation with which or into which the
Company may be merged or which may succeed to its assets or business, provided,
however, that the obligations of the Executive are personal and shall not be
assigned by him or her.

 

6.7                               Waivers.   No delay or omission by the Company
in exercising any right under this Agreement shall operate as a waiver of that
or any other right. A waiver or consent given by the Company on any one occasion
shall be effective only in that instance and shall not be construed as a bar or
waiver of any right on any other occasion.

 

3

--------------------------------------------------------------------------------


 

6.8                               Captions.   The captions of the sections of
this Agreement are for convenience of reference only and in no way define, limit
or affect the scope or substance of any section of this Agreement.

 

6.9                               Severability.   In case any provision of this
Agreement shall be invalid, illegal or otherwise unenforceable, the validity,
legality and enforceability of the remaining provisions shall in no way be
affected or impaired thereby.

 

THE EXECUTIVE ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS AGREEMENT AND
UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS AGREEMENT.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

 

HAWAIIAN AIRLINES, INC.

 

 

 

 

 

By

/s/ Mark B. Dunkerley

 

 

Mark B. Dunkerley

 

 

Its President and CEO

 

 

“Company”

 

 

 

 

 

 

 

By

/s/ David J. Osborne

 

 

David J. Osborne

 

 

“Executive”

 

4

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

[g111971ki01i001.jpg]

 

 

[HAWAIIAN

 

April 5, 2005

AIRLINES LOGO]

 

 

 

David J. Osborne

1107 Garden Street

Hoboken, NJ 07030

 

Dear David:

 

Attached you will find the Executive Employment Agreement (the “Agreement”)
which will remain open for your execution until 5:00 PM (EDT) April 8, 2005. As
a part of such Agreement, this letter will confirm my commitment to you with
regard to an annual performance bonus and stock options. Further, it will
confirm that these items, viewed in the aggregate with your total compensation
and benefits, will meet or exceed total compensation and benefits extended to
other senior vice-presidents.

 

With respect to a performance bonus, I intend to request that the Board of
Directors of our parent corporation, Hawaiian Holdings, Inc. (“BOD”) award a
target bonus equal to 60% of your Base Salary as defined in Section 3.b. of the
Agreement, with the actual payment amount established annually as a function of
overall corporate performance and your performance relative to previously
established management objectives.

 

With respect to stock options in Hawaiian Holdings, Inc., I intend to request
that the BOD approve an incoming grant for you of 106,000 stock options that
would be awarded as soon after the stock option plan is approved by the BOD as
is practicable, and that would vest in two equal tranches—one tranche of 53,000
to vest on the first anniversary of this Agreement, and a second tranche of
53,000 to vest on the second anniversary of this Agreement. The actual vesting
and exercise of such stock options shall be subject to the plan as it is
established and may be amended, supplemented, replaced or terminated from time
to time, and the exercise price shall be determined by the BOD. However, should
your grant, as approved by the BOD result in either your first and second
tranche or just your second tranche of options not vesting within your Term of
Employment as contemplated by this letter, I will request that the Board of
Directors approve terms of grant that would accelerate the vesting of the such
affected tranche(s), as appropriate, so that the option will fully vest within
your Term of Employment.

 

If you find the representations contained in this letter to be consistent our
discussions, please also countersign this letter in the space provided below and
return it to me along with the fully executed Executive Employment Agreement.

 

I look forward to your joining the team.

 

 

Sincerely,

 

 

 

 

 

/s/ Mark B. Dunkerley

 

Mark B. Dunkerley

 

President and Chief Operating Officer

 

 

Honolulu International Airport

P.O. Box 30008

Honolulu, Hawaii 96820-0008

Phone: (808) 835-3700

HawaiianAir.com

 

--------------------------------------------------------------------------------


 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (“Agreement”) dated April 5, 2005 and effective as of
May 23, 2005 (“Effective Date”) is entered into by and between David Osborne
(“Employee”) and Hawaiian Airlines, Inc., a Hawaii corporation (“Company”).

 

Company and Employee desire to establish Company’s right to services of
Employee, in the capacity described below, on the terms and conditions and
subject to the rights of termination hereinafter set forth, and Employee agrees
to engage in such employment on those terms and conditions.

 

In consideration of the mutual agreements hereinafter set forth, Employee and
Company have agreed and do hereby agree as follows:

 

1.                                       EMPLOYMENT AS SENIOR VICE PRESIDENT —
CHIEF INFORMATION OFFICER (“CIO”).   Company does hereby employ and engage
Employee as Senior Vice President - CIO, and Employee does hereby accept and
agree to such engagement and employment.

 

a.                                       Basic Duties.   Employee’s duties
during the Employment Period shall be to serve as Senior Vice President — CIO,
which shall include having overall charge and responsibility for Information
Technology (“IT”) management (encompassing enterprise architecture, plans, and
accountability for Company’s IT investments and results), information
management, information security (to protect the availability of Company’s
computer systems, the integrity of business operations, and the confidentiality
of sensitive information), information quality guidelines (oversight and
maintenance to ensure and maximize the quality, objectivity, utility, and
integrity of information, including statistical information, disseminated by
Company), and implementation of and compliance with applicable laws, rules and
regulations. The precise scope of the duties of Employee may be modified from
time to time at the discretion of Company’s President and Chief Executive
Officer (CEO) or his designee(s) consistent with Employee’s titles and general
duties and responsibilities hereunder.

 

b.                                      Reporting Relationship.   Employee shall
at all times report to the President and CEO or his designee(s).

 

c.                                       Time and Effort Expected of Employee.
  Employee shall devote full time, attention, energy and skill to the
performance of Employee’s duties for Company and for the benefit of Company.
Furthermore, Employee shall exercise due diligence and care in the performance
of Employee’s duties to Company under this Agreement.

 

2.                                       TERM OF AGREEMENT.   The term of this
Agreement (“Term”) shall commence on the Effective Date and shall continue for a
period of two (2) years, unless terminated earlier as provided in Section 7 of
this Agreement. The term of this Agreement may be extended upon mutual agreement
in writing signed by Employee and an authorized representative of Company. The
period of time commencing on the Effective Date and ending on the expiration
date of the

 

--------------------------------------------------------------------------------


 

Term, or, if earlier, the date of termination of Employee’s employment
(“Termination Date”) under this or any successor agreement shall be referred to
as the “Employment Period.”

 

3.                                       COMPENSATION.

 

a.                                       SIGNING BONUS.   As an inducement to
enter into this Agreement, Company will pay Employee a signing bonus in the
gross amount of $100,000, less applicable withholdings, payable within thirty
(30) days after full execution of this Agreement.

 

b.                                      BASE SALARY.   Company shall pay
Employee, and Employee agrees to accept from Company, a base salary at the rate
of TWO HUNDRED AND TWENTY-FIVE THOUSAND DOLLARS AND NO /100THS DOLLARS
($225,000) per year (“Base Salary”), less applicable withholdings required by
law or Employee’s benefit plans or other deductions authorized in writing by
Employee to be withheld or deducted, payable in equal semi-monthly installments
in accordance with Company’s regular payroll practices. Employee’s Base Salary
shall be reviewed annually by Company and may be increased, but not decreased,
by Company in its sole and absolute discretion. Any adjusted amounts under this
Section 3.b. will thereafter become the “Base Salary” for purposes of this
Agreement.

 

c.                                       PERFORMANCE BONUS.   In addition to the
Base Salary, Employee shall be eligible to participate during the Employment
Period in any performance bonus plan hereafter established for senior officers
of Company by the Board of Directors (the “BOD”). Any award to Employee under
that plan shall be payable, less applicable withholdings, in the amount, in the
manner, and at the time determined by the BOD, in its sole and absolute
discretion. Company will request that the BOD award a target bonus equal to 60%
of Employee’s Base Salary, with actual payment amount established annually as a
function of overall corporate performance and Employee’s performance relative to
previously established management objectives.

 

d.                                      STOCK OPTIONS.   In addition to Base
Salary, Employee shall be eligible to participate during the Employment Period
in any stock option plan hereafter established for the senior officers of
Company by the BOD, and to receive an initial grant of a number of option shares
and having other terms and conditions consistent with initial grants set forth
in the cover letter to this Agreement, and in accordance with plan terms and
applicable law. Subject to the foregoing, any award to Employee under such plan
shall be made in an amount, in the manner, and at the time determined by the
BOD, in its sole and absolute discretion.

 

e.                                     LONG TERM INCENTIVE PLANS.   In addition
to Base Salary, Employee shall be eligible to participate during the Employment
Period in any long term incentive plans hereafter established for the senior
officers of Company by the BOD in accordance with plan terms and applicable law.
Any award to Employee under such plan shall be made in an amount, in the manner,
and at the time determined by the BOD, on a basis consistent with other senior
officers, but otherwise in its sole and absolute discretion.

 

2

--------------------------------------------------------------------------------


 

f.                                         401(k) PLAN.   Employee shall be
eligible to participate in a 401(k) or analogous plan (the “401(k) Plan”)
according to its terms, which shall be developed by Company, subject to approval
of the BOD, and which shall not occur before Company’s emergence from Chapter 11
bankruptcy.

 

4.                                       FRINGE BENEFITS.   During his
employment under this Agreement, Employee shall be eligible to participate in,
and to be covered by, such employee benefit plans effective generally with
respect to Company’s senior vice president employees as those plans may be
amended, supplemented, replaced or terminated from time to time, to the extent
Employee is eligible under the terms of such plans; and Employee shall be
eligible to receive such other fringe benefits as may be granted to Employee
from time to time by the BOD or as delegated by it in its sole and absolute
discretion. In addition to the foregoing benefits, Employee shall also receive
the following individual benefits:

 

a.                                       TRAVEL BENEFITS.   During the
Employment Period, Employee and Employee’s spouse and eligible dependents shall
be entitled to travel benefits on Company flights (but not charter flights) at a
level and under procedures commensurate with the officer level, subject to IRS
requirements, and pursuant to Company policy. Employee and Employee’s spouse and
eligible dependents of Employee shall be entitled to travel benefits on other
airlines consistent with Company’s interline transportation agreements.

 

b.                                    EXECUTIVE LONG-TERM DISABILITY INSURANCE
PLAN.   Subject to the applicable waiting periods, Employee will be included, at
Company’s expense, in Company’s Executive Long-Term Disability Insurance Plan,
as it may be amended, supplemented, replaced or terminated from time to time.

 

c.                                     BUSINESS EXPENSES.   Company shall
reimburse Employee for any and all reasonable out-of-pocket, necessary,
customary, and usual expenses, properly receipted in accordance with Company
policies, incurred by Employee on behalf of Company, provided Employee properly
accounts to Company for such expenses in accordance with the rules and
regulations of the Internal Revenue Service under the Code, and in accordance
with the standard policies and procedures of Company to reimburse business
expenses, which obligation shall survive the termination of this Agreement.

 

d.                                      VACATIONS.   Company will provide
reasonable vacations authorized by the President and CEO subject to requirements
of operations and as duties may permit, provided that unused vacation will not
be accrued and Company will not make payment to Employee for unutilized
vacation.

 

e.                                       SICK LEAVE.   Reasonable sick leave for
illness or injury will also be provided, provided that unused sick leave will
not be accrued and Company will not make payment to Employee for unutilized sick
leave.

 

3

--------------------------------------------------------------------------------


 

5.                                       RELOCATION.

 

a.                                       Company will reimburse Employee for all
reasonable costs related to relocation to Hawaii, which will include, but not be
limited to, the following items; (i) the reasonable out-of-pocket costs of
moving his household goods and belongings from his present home to Hawaii,
including packing, unpacking, shipping and insurance; (ii) the shipment of one
automobile to Hawaii; and (iii) one (1), one-way travel costs (coach) for
Employee and his spouse and eligible dependents directly related to Employee’s
relocation to Hawaii, (collectively referred to as the ‘Relocation Expenses”).
The Relocation Expenses will be reimbursed to a maximum of $40,000, with
appropriate receipts, grossed up for all taxes incurred by employee on such
reimbursements.

 

b.                                    If, during the first eighteen (18) months
following the Effective Date, Company terminates Employee’s employment without
Cause then Company will reimburse Employee for reasonable costs described above
as Relocation Expenses incurred to relocate from Hawaii (collectively referred
to as the “Termination Expenses”). The Termination Expenses will be reimbursed
up to a maximum of the lesser of (i) actual Relocation Expenses paid under
Section 5.a. above, or (ii) $40,000, inclusive of tax, with appropriate
receipts.

 

c.                                       If, during the first twelve (12) months
following the Effective Date, Employee voluntarily resigns from Company (other
than due to a material breach of this Agreement by Company), Employee agrees to
repay Company the full amount Employee received as Relocation Expenses in
Section 5.a., and the full amount received by Employee in Section 3. a.

 

6.                                       CONFIDENTIAL INFORMATION.   Employee
recognizes that by reason of Employee’s employment by and service to Company,
Employee will occupy a position of trust with respect to business and technical
information of a secret or confidential nature which is the property of Company
which will be imparted to Employee from time to time in the course of the
performance of Employee’s duties hereunder (the “Confidential Information”).
Employee acknowledges that such information is Company’s valuable and unique
asset and agrees that Employee shall not, during or after the Term of this
Agreement, use or disclose directly or indirectly any of Company’s Confidential
Information to any person, except that Employee may use and disclose to
Company’s authorized personnel such Confidential Information as is reasonably
appropriate in the course of the performance of Employee’s duties hereunder.
Company’s Confidential Information shall include all information and knowledge
of any nature and in any form relating to Company including, but not limited to,
business plans; development projects; computer software and related
documentation and materials; designs, practices, processes, methods, know-how
and other facts relating to Company’s business; and advertising, promotions,
financial matters, sales and profit figures, and customers or customer lists.

 

7.                                       TERMINATION OF EMPLOYEE’S EMPLOYMENT.

 

a.                                       DEATH.   If Employee dies while
employed by Company, Employee’s employment shall immediately terminate.
Company’s obligation to pay Employee’s Base Salary shall cease as of the date of
Employee’s death. Thereafter, Employee’s beneficiaries or estate

 

4

--------------------------------------------------------------------------------


 

shall receive benefits, if any, in accordance with Company’s retirement,
insurance, and other applicable benefit plans then in effect.

 

b.                                      DISABILITY.   If Employee (i) becomes
Disabled, as defined in Company’s Executive Long-Term Disability Plan, (ii) he
cannot be reasonably accommodated by Company, and (iii) he commences to receive
long-term disability benefits, Employee’s employment may be terminated by
Company or Employee. During any period prior to such termination during which
Employee is absent from the full-time performance of Employee’s duties with
Company due to Disability, Company shall continue to pay Employee the Base
Salary at the rate in effect at the commencement of such period of Disability.
Any such payments made to Employee shall be reduced by amounts received from
disability insurance obtained or provided by Company, and by the amounts of any
benefits payable to Employee, with respect to such period, under Company’s
Executive Long-Term Disability Plan. Subsequent to the termination provided for
in this Section 7. b., Employee’s eligibility for any benefits shall be
determined under Company’s retirement, insurance, and other applicable benefit
plans then in effect in accordance with the terms of such plans.

 

c.                                       TERMINATION BY COMPANY FOR CAUSE.
  Company may terminate Employee’s employment under this Agreement for “Cause”
at any time prior to expiration of the Term of the Agreement, only upon the
occurrence of any one or more of the following events:

 

(i)                                     The material breach of this Agreement by
Employee, including without limitation, repeated neglect of Employee’s duties,
Employee’s repeated material lack of diligence and attention in performing
services as provided in this Agreement, or Employee’s repeated failure to
implement or adhere to Company policies, in each case after notice to Employee
stating the reason for such breach and providing Employee thirty (30) days
opportunity to cure, provided however that such notice and opportunity to cure
shall not be required to be provided more than three (3) times during the
Employment Period prior to termination.

 

(ii)                                  Commission of a crime (other than a petty
offense or traffic violation) that has a material adverse impact on Company’s
reputation and standing in the community.

 

(iii)                               Fraudulent conduct in connection with the
business affairs of Company, regardless of whether said conduct is designed to
defraud Company or others.

 

(iv)                            Conduct in material violation of Company’s
and/or its parent company’s corporate compliance rules, practices, procedures
and ethical guidelines.

 

(v)                                 Material violation(s) of Company’s House
Rules, a copy of which has been provided to Employee by Company.

 

In the event of termination for Cause, Company’s obligation to pay Employee’s
Base Salary and all benefits shall cease as of the Termination Date. Except as
provided above in Section 7.c.(i).,

 

5

--------------------------------------------------------------------------------


 

if Employee’s employment is terminated for Cause, Employee’s employment may be
terminated immediately without any advance written notice.

 

d.                                      TERMINATION BY COMPANY WITHOUT CAUSE.
  Company shall have the right to terminate Employee’s employment prior to the
expiration of the Term, at any time, without Cause. In the event Company shall
so elect to terminate Employee’s employment without Cause, Employee shall be
entitled to only such payments as may be required under the terms of Section 8
of this Agreement. Employee agrees that in the event of his termination without
Cause, the Term of this Agreement will be deemed to be the period between the
Effective Date and the Termination Date.

 

e.                                       TERMINATION AT END OF TERM. If Employee
continues to work through the end of the Term, this Agreement will expire at the
end of the Term, and Company’s obligation to pay Employee’s compensation and
fringe benefits shall cease as of the end of the Term. In the event either
Employee or Company desires Employee to be employed by Company beyond the
Employment Period, such party will notify the other in writing of his or its
intention 180 days prior to the end of the Term and the parties will negotiate
any extension prior to the end of the Term (“Extension Negotiation Period”). If
the parties do not reach agreement to extend Employee’s employment during the
Extension Negotiation Period, Employee’s employment shall end on the last day of
the Term and Employee shall be entitled to an amount equal in total to six
months of prorated Employee’s Base Salary and medical/dental premiums in
addition to the remainder of compensation and benefits owed under the Term of
this Agreement (“the Non-Renewal Sum”). The Non-Renewal Sum shall be paid in a
lump sum, less applicable withholdings, on the Termination Date.

 

f.                                         RESIGNATION BY EMPLOYEE.   If
Employee voluntarily resigns his employment at any time during the term of this
Agreement, Company’s obligation to pay Employee’s compensation and fringe
benefits shall cease as of the date of resignation. Employee agrees to provide
Company with at least thirty (30) days written notice prior to the effective
date of resignation. Company may elect, in its sole and absolute discretion, to
relieve Employee of his employment duties for all or any part of the thirty (30)
day notice period. However, Employee shall continue to receive compensation and
benefits under this Agreement through the effective date of his resignation.

 

g.                                      RETURN OF COMPANY PROPERTY.   Upon
termination, Employee will immediately return all Company issued items,
including, but not limited to Company identification badge(s), access card(s),
AOA badge(s), travel card, Friendship Travel Passes (FTPs), computer equipment
(hardware/software), disks and/or electronic data, fax machine(s), pager(s),
company credit card(s), company telephone card(s), access code(s), key(s),
company files, work product, manuals, customer lists, company documents,
financial information, operational information, plans, memoranda, notes, and
correspondence.

 

h.                                      PAYMENT OF ACCRUED OBLIGATIONS.
  Notwithstanding anything in this Section 7 to the contrary, upon termination
of Employee’s employment for any reason, Company

 

6

--------------------------------------------------------------------------------


 

shall pay Employee: (i) Employee’s Base Salary earned and unpaid through the
Termination Date, if any, and (ii) unreimbursed expenses payable in accordance
with Company policy (“Accrued Expenses”). The payment of Accrued Expenses shall
be made within ten (10) days following Termination Date.

 

8.              PAYMENTS UPON TERMINATION WITHOUT CAUSE IN EXCHANGE FOR
AGREEMENT TO WAIVE ALL CLAIMS.

 

a.             If, during the Term of this Agreement, Employee’s employment is
terminated by Company without Cause, in addition to Accrued Obligations,
Employee shall be entitled to the following payments in exchange for a valid
release and waiver of all claims through the Termination Date that Employee may
have at that time against Company or related persons or entities (“Waiver of All
Claims”): Company shall pay to Employee an amount equal to Employee’s Base
Salary and medical/dental premiums for one year plus the prorated value of any
Performance Bonus to which Employee would have been entitled in the current year
(“the Settlement Sum”). The Settlement Sum shall be paid in a lump sum, less
applicable withholdings, on the Termination Date. Company shall provide all
information for continuation of fringe benefits to the extent required by law.

 

b.             If Employee fails or refuses to agree to a valid Waiver of All
Claims through the Termination Date, Employee will not be paid any amounts under
this Section 8.

 

c.             TAX WITHHOLDING OBLIGATIONS. At the time that the Waiver of All
Claims is executed, the parties will determine the extent to which any of the
payments provided for in this Section 8 may be subject to federal, state, or
local tax or other withholdings. Those tax/withholding obligations will be
detailed in the Waiver of All Claims.

 

d.             NO OTHER COMPENSATION OR BENEFITS POST TERMINATION. No other
payment, compensation or fringe benefit other than as described in this
Section 8 and in Section 5.b. shall be provided to, or owed to, Employee after
termination with or without Cause.

 

e.             Employee shall not be required in any way to mitigate the amount
of any payment provided for in this Section 8, including, but not limited to, by
seeking other employment, nor shall the amount of any payment provided for in
this Section 8 be reduced by any compensation earned by Employee as the result
of employment with another employer after the Termination Date, or otherwise.

 

9.               NONCOMPETITION PROVISIONS.

 

a.           NONCOMPETITION. During the Term of this Agreement and for a period
of twelve (12) months commencing on the Termination Date, Employee agrees and
covenants that Employee shall not, directly or indirectly, undertake to become
an employee, officer, partner, consultant or otherwise be connected with any
entity (i) for which, at such time, in excess of 10% of its revenues are derived
from airline operations (including without limitation, passenger,

 

7

--------------------------------------------------------------------------------


 

charter, military, cargo, or other airline operations) within Hawaii and/or
between Hawaii and the mainland United States, or (ii) in which Employee’s
specific duties and responsibilities are in direct competition with Company
either within Hawaii or on routes to and from Hawaii serviced by Company.
Employee acknowledges and agrees that any breach of this non-competition
provision shall entitle Employer to immediately terminate any payments to him
pursuant to Section 8 of this Agreement. In addition, Employee agrees that any
breach or threatened breach of this provision 9.a. will entitle Company to an
injunction from any court having jurisdiction over Employee, it being agreed
that any such breach would irreparably harm Company. In addition, Company will
be entitled to such damages as may be proved in court arising from such breach.

 

b.             NONDISPARAGEMENT. During the Term of this Agreement and for a
period of twelve (12) months commencing on the Termination Date, Employee agrees
that he shall not make any statements that disparage or tend to disparage
Company, its products, services, officers, employees, advisers or other business
contacts, and Company agrees that its officers and management employees of
Company’s human resources department shall not make any statements that
disparage or tend to disparage Employee. The parties acknowledge and agree that
each act of such disparagement shall entitle the other to $5,000 in liquidated
damages, which shall be awarded by an arbitrator pursuant to the provisions of
Section 11 of this Agreement. In addition, Employee acknowledges that any breach
of this non-disparagement provision shall entitle Company to immediately
terminate any payments pursuant to Section 8 of this Agreement. Nothing herein
shall be construed to apply to limit Company in its exercise of Section 7.c. or
permit sanctions for statements made in the exercise of such provision.

 

c.             RIGHT TO COMPANY MATERIALS. Employee agrees that all styles,
designs, lists, materials, books, files, reports, correspondence, e-mails and
other paper and electronically stored information, records, and other documents
(“Company Materials”) used, prepared, or made available to Employee, shall be
and shall remain the property of Company. Upon the termination of employment or
the expiration of this Agreement, all Company Materials shall be returned
immediately to Company, and Employee shall not make or retain any copies
thereof.

 

d.             ANTI-SOLICITATION. Employee promises and agrees that during the
term of this Agreement and for a period of twelve (12) months commencing on the
Termination Date, Employee will not influence or attempt to influence customers
or suppliers of Company or any of its present or future subsidiaries or
affiliates, either directly or indirectly, to divert their business to any
individual, partnership, firm, corporation or other entity then in competition
with the business of Company or any subsidiary or affiliate of Company. Employee
acknowledges and agrees that any breach of this anti-solicitation provision
shall entitle Company to immediately terminate any payments pursuant to
Section 8 of this Agreement. In addition, Employee agrees that each act of such
solicitation shall entitle Company to $5,000 in liquidated damages, which shall
be awarded by an arbitrator pursuant to the provisions of Section 11 of this
Agreement.

 

8

--------------------------------------------------------------------------------


 

e.           SOLICITING EMPLOYEES. During the term of this Agreement and for a
period of twelve (12) months commencing on the Termination Date, Employee
promises and agrees that Employee will not directly or indirectly solicit any of
Company’s employees to work for any business, individual, partnership, firm,
corporation, or other entity. Employee acknowledges and agrees that any breach
of this Soliciting Employees provision shall entitle Company to immediately
terminate any payments pursuant to Section 8 of this Agreement. In addition,
Employee agrees that each act of such solicitation shall entitle Company to
$5,000 in liquidated damages, which shall be awarded by an arbitrator pursuant
to the provisions of Section 11 of this Agreement.

 

10.             NOTICES. All notices, requests, demands and other communications
hereunder shall be in writing and shall be effective upon receipt. All notices
shall be given or served personally or sent by facsimile or first class mail,
postage prepaid, addressed as follows:

 

If to Company:

 

Hawaiian Airlines, Inc.

Attn: Senior Vice President, People Services Group

3375 Koapaka Street, Suite H-460

Honolulu, Hawaii 96819

Phone: 808/835-3628

Fax:     808/838-6731

 

If to Employee:

 

David J. Osborne

At Employee’s address set forth on the payroll records of Company.

 

or to such other address which the party receiving the notice has notified the
party giving the notice in the manner aforesaid.

 

11.             ARBITRATION CLAUSE/ATTORNEY’S FEES. Any controversy or claim
arising out of or relating to this Agreement (other than a breach of Provision
9.a.) shall be settled by expedited arbitration administered by Dispute
Prevention and Resolution, Inc. (“DPR”) in Honolulu, Hawaii under its
rules applicable to the arbitration of employment disputes, and judgment upon
the award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof. In the event judicial, quasi-judicial or arbitral
determination is necessary to resolve any dispute arising as to the parties’
rights and obligations hereunder, the parties agree that the losing party shall
pay the costs and fees of the prevailing party. Should there be a disagreement
between the parties as to who is the losing party and who is the prevailing
party, the judicial, quasi-judicial or arbitral body shall have the jurisdiction
to determine that status.

 

12.             ATTORNEY’S FEES FOR ADVICE AND COUNSEL ASSOCIATED WITH THE
NEGOTIATION OF THIS AGREEMENT. Company agrees to reimburse Employee for

 

9

--------------------------------------------------------------------------------


 

reasonable attorney’s fees incurred for advice and counsel associated with the
consummation of this Agreement not to exceed $10,000.

 

13.              TERMINATION OF PRIOR AGREEMENTS. This Agreement terminates and
supersedes any and all prior agreements and understandings between the parties
with respect to employment or with respect to the compensation of Employee by
Company from, and after the Effective Date.

 

14.              ASSIGNMENT: SUCCESSORS. This Agreement is personal in its
nature and neither of the parties hereto shall, without the consent of the
other, assign or transfer this Agreement or any rights or obligations hereunder;
provided that, in the event of the merger, consolidation, transfer, or sale of
all or substantially all of the assets of Company with or to any other
individual or entity, this Agreement shall, subject to the provisions hereof, be
binding upon, and inure to the benefit of such successor and such successor
shall discharge and perform all the promises, covenants, duties, and obligations
of Company hereunder.

 

15.              GOVERNING LAW. This Agreement and the legal relations thus
created between the parties hereto shall be governed by and construed under and
in accordance with the laws of the State of Hawaii.

 

16.              ENTIRE AGREEMENT: HEADINGS. This Agreement embodies the entire
agreement of the parties respecting the matters within its scope and may be
modified only in writing. Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose.

 

17.              WAIVER; MODIFICATION. Company’s failure to insist upon strict
compliance with any of the terms, covenants, or conditions hereof shall not be
deemed a waiver of such term, covenant, or condition, nor shall any waiver or
relinquishment of, or failure to insist upon strict compliance with, any right
or power hereunder at any one or more times be deemed a waiver or relinquishment
of such right or power at any other time or times. This Agreement shall not be
modified in any respect except by a writing executed by each party hereto.

 

18.              SEVERABILITY. In the event that a court of competent
jurisdiction determines that any portion of this Agreement is in violation of
any statute or public policy, only the portions of this Agreement that violate
such statute or public policy shall be stricken. All portions of this Agreement
that do not violate any statute or public policy shall continue in full force
and effect. Further, any court order striking any portion of this Agreement
shall modify the stricken terms as narrowly as possible to give as much effect
as possible to the intentions of the parties under this Agreement.

 

19.              INDEMNIFICATION. Company shall indemnify and hold Employee
harmless to the maximum extent permitted by Section 415-5 of the Hawaii Business
Corporation Act, and the Restated Articles of Incorporation and Amended Bylaws
of Hawaiian Airlines, Inc. Company will maintain a directors and officers
liability insurance policy during the term of this

 

10

--------------------------------------------------------------------------------


 

Agreement, which policy shall name Employee as an insured.

 

20.             COUNTERPARTS. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

21.             FACSIMILE SIGNATURES. This Agreement may be executed by the
parties by facsimile, and facsimile signatures shall be binding.

 

IN WITNESS WHEREOF, Company has caused this Agreement to be executed by its duly
authorized officers, and Employee has hereunto signed this Agreement, as of the
date first above written.

 

HAWAIIAN AIRLINES, INC.:

 

EMPLOYEE:

 

 

 

 

 

 

/s/ Mark B. Dunkerley

 

/s/ David J. Osborne

Mark B. Dunkerley

 

David J. Osborne

President and Chief Operating Officer

 

 

 

11

--------------------------------------------------------------------------------


 

ATTACHMENT B

 

HAWAIIAN AIRLINES, INC.
SUMMARY OF BENEFITS
EXECUTIVES

 

401(k) Savings Plan — Optional (Contributory)

 

Employee Contribution Eligibility: First of the month on or following the
employee’s date of hire.

 

Company Contribution/Company Match Eligibility: First of the month following
completion of one year of service, provided employee has worked 1,000 hours
during first anniversary year.

 

Vesting: Participants are 100% vested in employee and Company contributions.

 

Employee Contributions: Semi-monthly pre-tax payroll deductions of 1-50% (up to
the lesser of 50% of your eligible compensation or $15,500 for 2008).

 

Catch-Up Contributions ($5,000): You must be age 50 and have elected to defer
the maximum Pre-Tax Contribution percentage (50%) or you must defer the maximum
dollar amount allowed under the Internal Revenue Code ($5,000 for 2008).

 

Company Contributions: After meeting eligibility, an employee will be entitled
to a monthly Company Contribution of 5.04% of earnings, which will be
contributed to the 401(k) Savings Plan. Employees are 100% vested in the Company
Contribution.

 

Company Match: After meeting eligibility, an employee will be entitled to a
Company Match of up to 2% of earnings. For each dollar contributed as a salary
deferral, the Company will contribute an equal amount up to 2%. Employees are
vested in the Company Match on the earliest of (i) attaining age 55,
(ii) incurring a disability, (iii) death, or (iv) completion of three years of
service.

 

Investment Funds: Participants invest pre-tax contributions into a selection of
mutual funds. Unlimited exchanges between investment funds may be made at no
cost to participants.

 

1

--------------------------------------------------------------------------------


 

Accidental Death & Dismemberment

 

Basic (Non-Contributory)

 

·      1 x annual earnings capped at $120,000.

 

·      Company paid monthly premiums

 

Supplemental – OPTIONAL (Contributory)

 

·      1 x annual earnings capped at $120,000

 

·      Monthly Premium = .05 per $1,000 of coverage

 

If you have an accident which results in any of the following losses within 90
days of an accident, you or your beneficiary will be eligible to receive a lump
sum payment of 100% of your coverage:

 

·      Life

·      Both hands, Both Feet, or Sight of Both eyes

·      Any combination of Foot, Hand or Sight of One Eye

 

Any loss of one hand, one foot, or sight of one eye will be eligible for a lump
sum payment of 50% of your coverage.

 

Dental Plan Benefits

 

·      Hawaii Dental Service.

 

·      Effective: First of the month following date of hire.

 

·      Dependent coverage includes spouse and/or eligible child up to age 19, or
through age 22 if full-time student.

 

·      Company paid monthly premiums.

 

Dependent’s Life Insurance – Optional (Contributory)

 

·      Spouse coverage:  $5,000

 

·      Dependent Child Coverage:  $2,000  (Age 6 mos - 19, to 23 if full-time
student)

$100  (14 days but less than 6 mos)

 

·      Monthly Composite rate = $1.59

 

·      Effective: First of the month following date of hire

 

2

--------------------------------------------------------------------------------


 

Domestic Partner

 

The following benefits are offered to same-sex domestic partners of active
status employees:

·      Medical

·      Dental

·      Consolidated Omnibus Budget Reconciliation Act (COBRA)

 

Monthly Premiums:

 

Premium amount is based on 1.5% of employee earnings with applicable maximums
(please see page 5 or 6) and is deducted on an after-tax basis. In addition to
the monthly premium, the value of the 2-Party premium less the single premium is
added to your income and inputted for taxes.

 

To register a domestic partner, please go to HApeople.com and download the
packet of information and applicable forms or contact the Employee Benefits
Department.

 

Employee Assistance Program

 

FEI Behavioral Health

Ph:

(866) 249-4488

 

 

(Toll Free)

 

Employee Flexible Spending Program – Optional (Contributory)

 

·      Eligibility: First of the month following date of hire.

 

·      Health Care Expense Account

 

·      Dependent Care Assistance Account

 

·      Participants may set aside money through payroll deduction on a pre-tax
basis for eligible healthcare and/or dependent care expenses. These accounts may
be used to pay for eligible expenses such as healthcare co-payments, as well as
childcare and elder care expenses. As eligible expenses are incurred, claims are
filed and reimbursed from the respective account(s) with pre-tax dollars.

 

3

--------------------------------------------------------------------------------


 

Group Life Insurance

 

·      Eligibility: For guaranteed issue into the plan, you have up to 30 days
from your date of hire to enroll. There is no guaranteed issue into the program
after the 30 days expire. You may sign up anytime during the year however, you
will need to go through evidence of insurability (medical history required).

 

·      Group Life Insurance coverage amounts in excess of $50,000 will be
subject to monthly imputed taxes.

 

Basic (Non-Contributory)

 

·      1 X annual base salary rounded to next higher multiple of $1,000, up to a
maximum of $120,000.

 

·      Company paid monthly premiums.

 

Supplement - OPTIONAL (Contributory)

 

·      1 X annual base salary rounded to next higher multiple of $1,000, up to a
maximum of $120,000.

 

·      Monthly Premium  =  .255 per $1,000 of coverage

 

Long-Term Care (LTC) – Optional (Contributory)

 

Long-term care offers coverage for a variety of services for those who are
unable to care for themselves. It includes assistance in the home with
day-to-day activities or special attention in a nursing home.

 

Eligibility:  For guaranteed issue into the plan, you have up to 30 days from
your date of hire to enroll. There is no guaranteed issue into the program after
the 30 days expire. You may sign up anytime during the year however, you will
need to go through evidence of insurability (medical history required). Spouses,
parents, parents-in-laws, grandparents and grandparent in-laws are also eligible
to enroll however they must go through evidence of insurability.

 

Payroll Deduction: Your monthly premium will be payroll deducted on the
7th paycheck. Payroll deduction for spouses is also allowed. You may also opt to
be billed directly, in which case you need to indicate this on your application.

 

Rates: Rates are based on your age at the time your application is approved.
Once approved, your rates will be locked into the age rate. Rates may increase
by CNA’s approval only based on the cost of living for each state.

 

Application Form: If you enroll within the 30-day period, please fill out the
Employee Information Form. Spouses must use the Short Form Application. A
self-address envelope is included in the packet.

 

Please request a packet from Pua Akimoto in Employee Benefits at 835-3621 or
call CNA directly at 1-877-777-9072, or visit their website at www.
ltcbenefits.com, password is hawaiianltc.

 

4

--------------------------------------------------------------------------------


 

Long-Term Disability (LTD) – Base Plan

 

·      Effective: First of the month following date of hire.

 

·      Waiting Period: 90 consecutive days of total disability or exhaustion of
sick leave, whichever occurs later.

 

·      Base Benefit: 60% of base salary to maximum of $11,000/month for
non-occupational illness or injury with offsets. Eligible to receive benefit up
to age 65.

 

Medical Plan Benefits

 

·      Choice of coverage between HMSA and Kaiser.

 

·      Prescription Drug, Vision Rider, Acupuncture and Chiropractor included.

 

·      Effective: First of the month following date of hire.

 

·      Dependent coverage includes spouse and/or eligible child up to age 19, or
through age 24 if full-time student.

 

·      If your spouse is employed by Hawaiian Airlines, individual coverage if
desired, will be provided to each but neither may be included on his or her
spouse’s plan. Likewise, coverage for dependent children may be included under
one employee’s plan only.

 

HMSA-PPP

 

Monthly Premiums:

 

Single:

 

The lesser of 1.5% of the gross monthly wages or a maximum of $60.00

 

 

 

2-Party:

 

The lesser of 2% of the gross monthly wages or a maximum of $150.00

 

 

 

Family:

 

The lesser of 2% of the gross monthly wages or a maximum of $176.40

 

5

--------------------------------------------------------------------------------


 

Medical Plan Benefits – con’t

 

Kaiser Hawaii

 

Monthly Premiums:

 

Single:

 

The lesser of 1.5% of the gross monthly wages or a maximum of $51.44

 

 

 

2-Party:

 

The lesser of 2% of the gross monthly wages or a maximum of $102.90

 

 

 

Family:

 

The lesser of 2% of the gross monthly wages or a maximum of $154.36

 

Medical Stop Loss

 

Stop Loss is applicable only for employees and their dependents who are enrolled
in a Hawaiian Airlines medical plan. In the event the amount paid by the
employee exceeds $1,500 for a calendar year covered by the medical insurance,
the company shall pay 100% of the excess of that year’s payments. This coverage
shall be limited to each calendar year. Such insurance shall apply only to
eligible expenses which are covered and included as part of the medical plan.

 

Employees who believe they have met the requirements for Medical Stop Loss
should contact Jason Castro in the Benefits Department at (808) 838-6079 or via
email at jason.castro@hawaiianair.com.

 

Medical Waiver Program

 

·      Eligibility: Employee must waive medical plan coverage under Hawaiian
Airlines and must be covered elsewhere under a State of Hawaii - Department of
Labor (DOL) approved medical plan.

 

·      Effective: First of the month following date of hire.

 

·      No change in waiver election is allowed for the remainder of the calendar
year except in the event of a loss of other medical coverage.

 

·      Employee will receive monthly waiver payments on the second pay period of
each month as follows:

 

$41.66

-

Single

$83.33

-

2-Party

 

6

--------------------------------------------------------------------------------


 

$125.00

-

Family

 

Retirement – Defined Benefits Plan (Frozen 9/30/93)

 

Eligibility: First of the month following completion of one year of service and
age 21, provided employee has worked 1,000 hours during anniversary year.

 

100% Vested after 5 years of service.

 

Benefit formula at normal retirement (first of the month following age 65):

 

1.60% X Final Average Earnings X Credited Service

 

After meeting eligibility requirements, early retirement is permitted on the
first day of any month after age 55. Pension benefit may be reduced depending on
age and service.

 

Travel Accident Coverage

 

Travel accident coverage of $20,000 - $60,000 depending on your salary grade is
effective the first of the month following date of hire.

 

Travel accident insurance provides 24-hour, 365 days-a-year protection against
travel accidents anywhere in the world, whether you are on business, pleasure,
vacation, at home, on or off the job. If your injury results in death or
dismemberment (i.e., loss of both hands, both feet, sight in both eyes, speech
and hearing), you or your beneficiary will be eligible to receive a lump sum
payment up to the amount shown above.

 

Any loss of one hand, one foot, sight of one eye, or loss of speech or hearing
will be eligible for a lump sum payment of one-half of the above coverage
amount.

 

If you have questions regarding any of the benefits described in this

Summary, please call

Jason Castro, Benefits Administrator

Phone: (808) 838-6079

Fax: (808) 835-3692

Hawaiian Airlines, Inc.

Employee Benefits Department

P.O. Box 30008

Honolulu, HI 96820

 

7

--------------------------------------------------------------------------------